DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong (US 2013/0034947).
Regarding claim 1, Hong discloses, in FIGS. 2A-2B and in related text, a switching device, comprising: 

a second electrode (230), and 
a switching layer (236) disposed between the first electrode and the second electrode, wherein the switching layer contains hafnium nitride (see Hong, [0045]-[0046]).
Regarding claim 5, Hong discloses wherein the switching layer (236) has a stack which a first layer containing hafnium nitride and a second layer containing at least one selected from the group consisting of yttrium nitride, zirconium nitride, titanium nitride, and scandium nitride are stacked (see Hong, [0046]).
Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tseng (US 2017 /0133584).
Regarding claim 1, Tseng discloses, in FIG. 1A and in related text, a switching device, comprising: 
a first electrode (120); 
a second electrode (160), and 
a switching layer (140) disposed between the first electrode and the second electrode, wherein the switching layer contains hafnium nitride (see Tseng, [0023], [0027]).
Regarding claim 2, Tseng discloses wherein the switching layer (140) further contains at least one selected from the group consisting of yttrium nitride, zirconium nitride, titanium nitride, and scandium nitride (see Tseng, [0027]).
Regarding claim 3, Tseng discloses wherein the switching layer (140) contains a mixture of hafnium nitride and at least one selected from the group consisting of yttrium nitride, zirconium nitride, titanium nitride, and scandium nitride (see Tseng, [0037]).
Regarding claim 6, Tseng discloses wherein the switching layer further contains at least one (layer 130, between first electrode 120 and second electrode 160) selected from the group consisting of boron, carbon, and phosphorus (see Tseng, FIG. 1A, [0024]).
Claims 9, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seong (US 2017/0271581).
Regarding claim 9, Seong discloses, in FIG. 4A and in related text, a switching device, comprising: 
a first electrode (310); 
a second electrode (350), and 
a switching layer disposed between the first electrode and the second electrode, wherein the switching layer contains bismuth (in 320) and at least one (in 340) selected from the group consisting of silicon oxide, aluminum oxide, zirconium oxide, and gallium oxide (see Seong, [0028], [0049]-[0050], [0054]).
Regarding claim 12, Seong discloses wherein the switching layer has a stack which a first layer (320) containing bismuth and a second layer (340) containing at least one selected from the group consisting of silicon oxide, aluminum oxide, zirconium oxide, and gallium oxide (see Seong, [0049]-[0050], [0054]).
Regarding claim 14, Seong discloses wherein the switching layer has an amorphous structure (see Seong, [0049]-[0050], [0146]).
Claims 9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song (US 2018/0366591).
Regarding claim 9, Song discloses, in FIG. 6A and in related text, a switching device, comprising: 
a first electrode (10); 
a second electrode (2), and 
a switching layer (35) disposed between the first electrode and the second electrode, wherein the switching layer contains bismuth (in strontium bismuth tantalite) and at least one selected from the group consisting of silicon oxide, aluminum oxide, zirconium oxide, and gallium oxide (see Song, [0093], [0095]).
Regarding claim 11, Song discloses wherein the switching layer (35) contains a mixture of bismuth and at least one selected from the group consisting of silicon oxide, aluminum oxide, zirconium oxide, and gallium oxide (see Song, [0095]).
Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Collins (US 2017/0331036).
Regarding claim 15, Collins discloses, in FIG. 1 and in related text, a switching device, comprising: 
a first electrode (106); 
a second electrode (110), and 
a switching layer (108) disposed between the first electrode and the second electrode, wherein the switching layer contains at least one selected from the group consisting of bismuth oxide, bismuth nitride, bismuth boride, and bismuth sulfide (see .
Claim 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tseng (US 2017/0133584).
Regarding claim 15, Tseng discloses, in FIG. 1A and in related text, a switching device, comprising: 
a first electrode (120); 
a second electrode (160), and 
a switching layer (140) disposed between the first electrode and the second electrode, wherein the switching layer contains at least one selected from the group consisting of bismuth oxide, bismuth nitride, bismuth boride, and bismuth sulfide (see Tseng, [0023], [0027]).
Regarding claim 16, Tseng discloses wherein the switching layer (140) further contains at least one selected from the group consisting of silicon oxide, aluminum oxide, zirconium oxide, and gallium oxide (see Tseng, [0027]).
Regarding claim 17, Tseng discloses wherein the switching layer further contains at least one (layer 140, between first electrode 120 and second electrode 160) selected from the group consisting of boron, carbon, and phosphorus (see Tseng, [0024]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng.
Regarding claim 4, Tseng discloses the device of claim 3.
Tseng discloses wherein the switching layer (140) has a composition regarding metal elements, containing more than zero atom% of at least one selected from the group consisting of yttrium, zirconium, titanium, and scandium and balancing hafnium (see Tseng, [0027]: for example, switching layer 140 may include yttrium nitride and hafnium nitride, thus including metal elements of yttrium and hafnium).
Tseng does not explicitly disclose the limitation “containing 1 atom% or more and 50 atom% or less” of claim 4. However, the limitation would have been obvious over Tseng, because generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also, MPEP § 2144.05.
Regarding claim 7, Tseng discloses the device of claim 6.
Tseng discloses wherein the switching layer (130 and 140) contains more than zero atom% of at least one selected from the group consisting of boron, carbon, and phosphorus (see discussion on claim 6 above). 
Tseng does not explicitly disclose the limitation “50 atom% or less” of claim 7. However, the limitation would have been obvious over Tseng, because generally, differences in concentration or temperature will not support the patentability of subject In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also, MPEP § 2144.05.
Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Tseng in view of Gotoh (Yasuhito Gotoh et al, Formation and Control of Stoichiometric Hafnium Nitride Thin Films by Direct Sputtering of Hafnium Nitride Target, 2003 Jpn. J. Appl. Phys. 42 L778).
Regarding claim 8, Tseng discloses the device of claim 1.
Tseng discloses wherein the switching layer contains hafnium nitride (see discussion on claim 1 above).
Tseng does not explicitly disclose wherein the switching layer has an amorphous structure.
Gotoh teaches amorphous hafnium nitride film (see Gotoh, L779, Table II). Thus Gotoh together with Tseng teaches wherein the switching layer has an amorphous structure.
Tseng and Gotoh are analogous art because they both are directed to metal nitride films and one of ordinary skill in the art would have had a reasonable expectation of success to modify Tseng with the features of Gotoh because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tseng to include wherein the switching .
Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Song.
Regarding claim 10, Song discloses the device of claim 9.
Song discloses wherein the switching layer (35) contains more than zero atom% of bismuth (See Song, [0035]: switching layer includes at least strontium bismuth tantalite).
Song does not explicitly disclose the limitation “20 atom% or more and less than 100 atom%” of claim 10. However, the limitation would have been obvious over Song, because generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also, MPEP § 2144.05.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Tseng (US 2017/0133584).
Regarding claim 13, Song disclose the device of claim 9.
Song does not explicitly disclose wherein the switching layer contains at least one selected from the group consisting of boron, carbon, and phosphorus.
carbon, and phosphorus (see Tseng, FIG. 1A, [0023]-[0024]).
Song and Tseng are analogous art because they both are directed to switching devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Song with the features of Tseng because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Song to include wherein the switching layer contains at least one selected from the group consisting of boron, carbon, and phosphorus, as taught by Tseng, in order to provide a high thermal conductive material layer for effectively controlling switching region (see Tseng, [0024]).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Collins in view of Takeuchi (Mariko Takeuchi et al., Preparation of Amorphous Bismuth Oxide Films by Electrodeposition, Electrochemistry, 2005 Volume 73 Issue 12 Pages 1030-1034).
Regarding claim 18, Collins discloses the device of claim 15.
Collins discloses wherein the switching layer includes bismuth oxide (see discussion non claim 15 above).
Collins does not explicitly disclose wherein the switching layer has an amorphous structure.

Collins and Takeuchi are analogous art because they both are directed to metal oxide films and one of ordinary skill in the art would have had a reasonable expectation of success to modify Collins with the features of Takeuchi because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Collins to include wherein the switching layer has an amorphous structure, as taught by Takeuchi, because amorphous bismuth oxide film can be formed by electrodeposition (see Takeuchi, Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811